DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Amendment, filed 3/26/21, with respect to claims 1, 2, 4-14, and 16-42 have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Daniel Podhajny on May 10, 2021.
The application has been amended as follows: 
a)	Regarding claim 4, on line 1, please delete: “3” after “claim”, and add -- 1 --.

Allowable Subject Matter
Claims 1, 2, 4-14, and 16-42 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to sounding reference signal configuration and transmission. None of the prior art teach or suggest receiving by a user equipment (UE), from a network entity, a sounding reference signal (SRS) configuration that indicates, for at least one frequency hop, an allocation of less than all subcarriers of a sounding bandwidth for SRS per orthogonal frequency .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
May 10, 2021
/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632